Filed 6/22/21 Marriage of Behrend CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


In re Marriage of DAVID and                                  B305380
ILLANA BEHREND.
                                                             (Los Angeles County
                                                             Super. Ct. No. BD519416)

DAVID BEHREND,

         Appellant,

         v.

ILLANA BEHREND,

         Respondent.


      APPEAL from an order of the Superior Court of Los
Angeles County, Emily T. Spear, Judge. Reversed.
      Kermisch & Paletz, Lauren M. Lookofsky and Eden C.
Bautista for Appellant.
      Law Offices of Michael T. Frawley and Michael T. Frawley
for Respondent.
       David Behrend (husband) appeals a postjudgment order
(Code Civ. Proc., § 904.1, subd. (a)(2)) that increased his child
support obligation to $10,658 per month and ordered him to pay
$20,000 in attorney fees to counsel for Illana Behrend (wife).
       Wife’s DissoMaster report, which the trial court adopted,
stated that her monthly income is only $2,625. However, that
figure, from September 2019, was not reflective of her average
income, was contradicted by the attachments to wife’s income and
expense (I&E) declaration, and was not supported by substantial
evidence in the record. Further, wife’s I&E declaration was
incomplete and lacked supporting documentation. Therefore, the
order modifying child support and awarding attorney fees to wife
is reversed.
       FACTUAL AND PROCEDURAL BACKGROUND
       The parties were married in 2003 and were separated in
2010. There are three minor children of the marriage, born in
2004, 2006 and 2008. The judgment of dissolution, entered in
2014, provided for joint legal custody and shared physical custody
of the minors. With respect to child support, the judgment
ordered husband to pay wife the sum of $989 per month, based
upon his monthly earnings of $5,000.
       1. Wife’s original request for an order (RFO) to modify child
support.
       On May 6, 2019, wife, who was then self-represented, filed
a request for an order (RFO) to modify the amount of child
support from $989 per month to the amount of “the child support
guideline.”




                                 2
       2. Husband’s order to show cause (OSC) re contempt.
       On May 31, 2019, husband filed an OSC and affidavit for
contempt. He requested that wife be held in contempt for her
alleged failure to pay $126,712 in reimbursements and attorney
fees pursuant to the terms of the 2014 judgment.
       In opposition, wife argued that husband brought the OSC
to retaliate against her for seeking increased child support, the
statute of limitations within which to bring a contempt had
expired, and husband’s requests for reimbursements and
attorney fees had been discharged in her bankruptcy proceeding.
       On July 9, 2019, the trial court dismissed husband’s OSC
re contempt with prejudice, finding the OSC was time-barred and
that his claims against wife had been discharged in bankruptcy.
       3. Husband’s RFO to quash wife’s RFO seeking increased
child support.
       On June 4, 2019, shortly after filing his OSC re contempt,
husband filed an RFO to quash wife’s RFO for increased child
support. In this filing, husband contended that wife was
disentitled from seeking affirmative relief due to her willful
failure to comply with the judgment, which was the basis of the
pending contempt.
       On August 21, 2019, after hearing the matter, the trial
court issued an order denying husband’s motion to quash wife’s
RFO.
       4. Wife’s amended RFO to modify child support.
       On September 27, 2019, the parties entered into a
stipulation to continue the hearing on wife’s RFO to modify child




                                3
support, then scheduled for hearing on October 18, 2019, to a
later date, and that wife would re-file her RFO.1
       On September 30, 2019, pursuant to the stipulation, wife,
who was now represented by counsel, refiled her RFO, again
seeking support for each child “based on the child support
guideline.” Her papers include a DissoMaster report that set
child support at $10,658 per month, predicated on husband’s
monthly income of $91,922 and her monthly income of $2,625.
Wife’s supporting declaration stated, inter alia:
       Husband’s income had increased substantially since the
2014 judgment, at which time he was earning $5,000 per month.
This was evidenced by the fact that in 2018, husband purchased
a home in Pacific Palisades for $2.9 million. Husband filed a loan
application in February 2019 to refinance said property. In the
loan application, a copy of which was attached as an exhibit,
husband stated his monthly income is $74,809. In addition,
husband earns $5,000 per month from Camden Realty Group
(Camden) and an average of $12,630 per month as an Airbnb
host, by renting out the lower level of his primary residence.2
       With respect to her income, wife filed an I&E declaration
that stated she is a self-employed freelance producer, her most


1     The stipulation also provided that any modification of
support would be retroactive to May 6, 2019, the initial filing
date of wife’s RFO.
2     Husband contends his income from Camden and Airbnb
should not have been counted separately, as those sources of
income are simply part of his total income. It is unnecessary for
purposes of this appeal to resolve whether husband’s income from
Camden and Airbnb was improperly double counted by wife and
by the trial court.




                                 4
recent job ended on September 15, 2019, in the last month she
had earned $2,625 and that her average monthly income is
$5,250.
       5. Husband’s response to the RFO.
       In opposition, husband contended that wife was disentitled
from seeking affirmative relief because she remained in violation
of the judgment that required her to pay reimbursements and
attorney fees totaling $126,712.
       Husband also asserted the $74,809 monthly income shown
on his loan application was incorrect, stating “[i]n order to obtain
a loan, it was necessary to make this representation.” He stated
his actual monthly income is $5,000 from Camden, plus $2,735
which was his net income from his properties and Airbnb.
       Husband further argued that wife’s RFO should be denied
due to her incomplete I&E declaration and lack of supporting
financial documentation. Among other things, the I&E
declaration left blank the amount of wife’s job-related expenses,
the date of her last payment on a loan from her mother, and the
amount of business income she received from IAMI LLC. Under
“employment” wife stated she was self-employed, but she failed to
provide the required documentation, either a Schedule C or profit
and loss statements.
       Husband’s papers also include a copy of a rental application
by wife, in which she indicated that she was self-employed and
was earning $12,000 per month, and stated “I am providing my
company, IAMI of Style and Stone bank statements.” Further,
according to “subpoenaed records, in August 2019 alone [wife]
cashed checks from her business IAMI LLC in the amount of
$10,000.” Husband’s exhibit 17 included copies of four checks
from IAMI LLC, an entity located at wife’s home address, payable




                                 5
to wife, dated August 2, 9, 16 and 23, in the amount of $2,500
each.
       6. Wife’s reply papers.
       With respect to the $2,625 monthly income shown on wife’s
DissoMaster, she denied that she had under-reported her income.
She stated she had declared $12,000 in monthly income on her
rental application simply to enable her to qualify for a lease on an
apartment. Also, wife’s reply declaration denied that she owned
a business or that she was self-employed.
       7. Hearing and trial court’s ruling.
       On November 8, 2019, the matter came on for hearing.
Both parties were present and were represented by counsel.
       The trial court stated: “I didn’t spend a great deal of time
trying to piece together everything, because both parties attached
quite a deal of things.” The court noted “[b]oth of you are
claiming that their income is different than what it is,” but based
on the parties’ “widely different” lifestyles, it found that husband
was the one who was “being disingenuous [as to] the amount of
income that he’s actually making.” The court adopted wife’s
DissoMaster, which was based on her earning $2,625 per month,
to increase child support to $10,658 per month.
       On November 8, 2019, the court issued a minute order that
ordered monthly child support of $10,658 commencing May 15,
2019, awarded $20,000 in attorney fees to wife, and directed
wife’s counsel to prepare a written order after hearing.
       On March 20, 2020, husband filed notice of appeal from the
November 8, 2019 order.




                                 6
       On July 6, 2020, the court signed and filed a formal order
after hearing. Thereafter, on October 13, 2020, the trial court
signed and filed an amended order after hearing.3
                          CONTENTIONS
       Husband contends: (1) the order modifying child support
was not computed according to the guideline formula nor
accompanied by a finding of special circumstances to deviate
therefrom; (2 there is no substantial evidence to support the trial
court’s factual findings underlying the modification of child
support; (3) the trial court abused its discretion by: modifying
child support without finding a material change of circumstances;
by ordering support retroactive to May 6, 2019, the original filing
date of the RFO;4 by proceeding with the hearing without a
current and complete I&E declaration; and by ordering him to
pay a contributive share of wife’s attorney fees; and (4) wife was
disentitled from seeking child support or attorney fees because
she is in violation of the judgment.
       Wife contends the appeal should be dismissed as
premature, or alternatively, that the order should be affirmed
because it is supported by substantial evidence and was a proper
exercise of the trial court’s discretion.




3     The July 6, 2020 order after hearing is before this court by
way of husband’s motion to augment the record (motion filed
3/23/2021), which is hereby granted. The record is further
augmented with the amended order after hearing that was
signed and filed on October 13, 2020.

4     In fact, the trial court made the modification order
retroactive to May 15, 2019, not May 6, 2019.




                                 7
                           DISCUSSION
      1. Preliminary issues.
              a. Appealability.
      In the respondent’s brief, wife contends that husband’s
appeal from the November 8, 2019 minute order must be
dismissed as premature.
      The argument lacks merit. We construe the notice of
appeal filed March 20, 2020 to be a premature but timely appeal
from the formal order that was entered subsequently. (Cal. Rules
of Court, rule 8.104(d).) Therefore, we shall resolve the appeal on
the merits.
              b. No merit to husband’s contention that wife was
disentitled from seeking a modification of child support.
      Husband contends wife was disentitled from obtaining a
modification of the child support provision in the judgment
because she is in violation of the judgment, which required her to
pay him the total sum of $126,712. We note this is the same
argument that husband twice made unsuccessfully in the trial
court, i.e., on his OSC re contempt, which the trial court
dismissed with prejudice, and on his motion to quash wife’s RFO
to modify child support, which the trial court denied.
      We conclude husband’s contention that wife was disentitled
from bringing an RFO to modify child support is meritless. It is
well settled that the child support obligation runs to the child
and not the parent, the law imposes upon parents the obligation
of supporting their children, and the children’s right to such
support cannot be limited or abrogated by their parents. (In re
Marriage of Comer (1996) 14 Cal.4th 504, 517.) Therefore, wife’s
alleged failure to reimburse husband for sums due pursuant to




                                8
the judgment did not preclude her from seeking increased child
support on behalf of the minors.
       2. The order for increased child support pursuant to wife’s
DissoMaster must be reversed because wife’s claimed monthly
income of $2,625 is not supported by substantial evidence, and
because her financial information was incomplete.
             a. Governing principles re child support and
standard of appellate review.
       We begin with the premise that the “duty of a parent to
support the parent’s child or children is a fundamental parental
obligation.” (Moss v. Superior Court (1998) 17 Cal.4th 396, 405.)
California has established a mandatory, statewide uniform
guideline to determine court-ordered child support. (See Fam.
Code, §§ 4050–4076.)5 “[T]he uniform guideline statutes require
that, in determining the appropriate amount of child support
(whether pendente lite, permanent, or on a request for
modification of an existing order), all California courts must
adhere to the guideline formula.” (In re Marriage of Laudeman
(2001) 92 Cal.App.4th 1009, 1013.) In so doing, courts are to
adhere to the principle that “[a] parent’s first and principal
obligation is to support the parent’s minor children according to
the parent’s circumstances and station in life.” (§ 4053, subd. (a).)
       Section 4055 sets out the mathematical formula to be
applied to parents’ incomes. (§ 4055, subds. (a), (b).) Because
section 4055 “involves, literally, an algebraic formula,” trial
courts may use a computer program called DissoMaster to make
the guideline child support calculation. (In re Marriage of
Schulze (1997) 60 Cal.App.4th 519, 523–524, fn. 2.) The
guideline calculation of child support based on the parties’

5     Undesignated statutory references are to the Family Code.




                                  9
incomes—using the standard DissoMaster software to apply the
statutory formula—is presumptively correct. (§ 4057, subd. (a);
In re Marriage of de Guigne (2002) 97 Cal.App.4th 1353, 1359.)6
       The statutory scheme also permits a trial court to modify or
terminate a child support order “at any time as the court
determines to be necessary.” (§ 3651, subd. (a).) A party seeking
modification of a child support order must “ ‘introduce admissible
evidence of changed circumstances.’ ” (In re Marriage of Williams
(2007) 150 Cal.App.4th 1221, 1234.) “The party seeking the
modification bears the burden of showing that circumstances
have changed such that modification is warranted. [Citation.]”
(In re Marriage of Cryer (2011) 198 Cal.App.4th 1039, 1054.)
       Bearing in mind the strong public policy in favor of
adequate child support, a trial court’s award concerning child
support is reviewed under the deferential abuse of discretion
standard. (In re Marriage of Leonard (2004) 119 Cal.App.4th
546, 555.)




6      Section 4057 states in relevant part: “(a) The amount of
child support established by the formula provided in subdivision
(a) of Section 4055 is presumed to be the correct amount of child
support to be ordered. [¶] (b) The presumption of subdivision (a)
is a rebuttable presumption affecting the burden of proof and
may be rebutted by admissible evidence showing that application
of the formula would be unjust or inappropriate in the particular
case[.]”




                                10
              b. The DissoMaster report that the trial court
adopted, which was predicated on wife’s earning $2,625 per
month, is not supported by substantial evidence.
       The DissoMaster report that wife submitted, and that the
trial court adopted in awarding $10,658 in monthly child support,
was based on wife’s monthly income being $2,625. There are
various problems with that figure.
       First, wife’s I&E declaration, filed in October 2019, stated
that her income the previous month was $2,625 and that her
average monthly income is $5,250. It is established that time
samples must be fair and representative when a spouse has
fluctuating income (In re Marriage of Riddle (2005) 125
Cal.App.4th 1075, 1081-1082), and that it is an abuse of
discretion “to take so small a sliver of time to figure income that
the determination essentially becomes arbitrary.” (Id. at p.
1083.) Here, wife’s stated income for September 2019 was not
representative of her average monthly income and thus was not a
proper basis for calculating child support.
       Further, wife’s asserted monthly income figure of $2,625
was contradicted by the attachments to her own I&E declaration.
Her attachments showed the following:
       Contrary to wife’s I&E declaration, which stated wife had
gross pay of $2,625 in September 2019, a pay stub from Walter
Isaacson (Isaacson) indicated her gross pay for 9/1/2019 to
9/15/2019 was $9,350, at the rate of $106.25 per hour. Further,
Isaacson paid her $17,425 in August 2019, as well as $3,825
during July 2019. Wife’s attachments also showed earnings from
Dailey & Associates (Dailey) of $9,600 for the first half of May
2019, $12,600 in April 2019, and $4,200 for the second half of
March 2019. In sum, wife’s attachments showed that in the six




                                11
months between mid-March and mid-September, she had gross
pay of $57,000 or an average of $9,500 per month.
       Turning to husband’s exhibits, they showed the following:
Wife earned another $6,000 from Dailey for the second half of
May 2019 (not included among wife’s exhibits). In addition,
husband provided a copy of wife’s rental application, in which she
stated that IAMI was her company, as well as copies of five
recent checks from IAMI (located at wife’s address) payable to
wife. The checks were each in the amount of $2,500 and were
dated 7/26/2019, 8/2/2019, 8/9/2019, 8/16/2019, and 8/23/2019.
       Wife had no response to this evidentiary showing by
husband. In her reply declaration, she denied owning a business
or being self-employed and stated: “[Husband] continuously
misrepresents to the Court that I own a business or that I am
self-employed.” However, wife’s assertion that she was not self-
employed is belied by her I&E declaration, in which she stated
she is “Self employed, Freelance Integrated Producer.”
       In sum, there is no substantial evidence to support the
DissoMaster’s input data that wife’s monthly income is $2,625.
Therefore, the order that awarded $10,658 per month in child
support, based on wife’s earning merely $2,625 per month, must
be reversed.




                               12
              c. The matter cannot simply be remanded for the trial
court to recalculate support; the reversal is without prejudice to
wife’s bringing a new RFO based upon current and accurate date
and fully supported by financial documentation.
       The next issue is how this matter should proceed on
remand. As explained, the child support order cannot simply be
reversed and remanded for the trial court to recalculate the
proper amount of support based on the existing papers. Instead,
the order modifying child support shall be reversed without
prejudice to wife’s filing a new RFO based upon current data,
with an accurate and complete I&E declaration and supporting
documentation. This resolution is required by the following
principles.
       First, a party “requesting support orders must include a
current, completed Income and Expense Declaration (form FL-
150).” (Cal. Rules of Court, rule 5.260(a)(1).) Therefore, the I&E
declaration that wife filed in October 2019 is now outdated.
       Further, “[t]he parties must completely fill in all blanks on
financial declarations (including the Income and Expense
Declaration), as required by California Rules of Court, rule 5.92.”
(Super. Ct. L.A. County, Local Rules, rule 5.9.) Here, wife’s I&E
declaration was incomplete. Among other things, under job-
related expenses not reimbursed by an employer, it stated “TBD”;
for personal property assets, instead of providing an estimate of
fair market value, it stated “Minimal”; although the I&E
declaration stated wife is “Self employed,” it showed her income
from self-employment is zero; and with respect to a debt owed to
her mother, the “Date of last payment” was left blank.
       Additionally, an I&E declaration must be supported by
financial documentation. The FL-150 form, in pertinent part,




                                13
requires an applicant to “attach a profit and loss statement for
the last two years or a Schedule C from your last federal tax
return.” Notwithstanding the recent checks that wife received
from her company, IAMI LLC, as shown in husband’s exhibits,
and notwithstanding the statement in wife’s I&E declaration that
she is self-employed, wife did not attach a profit and loss
statement to her I&E declaration, and then filed a reply
declaration in which she denied that she owns a business and
denied that she has any self-employment income.
       For all these reasons, the trial court cannot proceed on the
instant RFO and the matter will have to be redetermined, in the
event wife chooses to file a new RFO for a modification of child
support, based upon a proper showing.7
       5. Award of attorney fees must also be reversed.
       As indicated, the trial court also awarded wife $20,000 in
attorney fees in connection with her RFO for increased child
support.
       An award of attorney fees under section 2030 is supposed to
ensure the parties are in positions of relatively equal litigating
strength in light of their respective abilities to pay for legal
representation. (In re Marriage of Cryer, supra, 198 Cal.App.4th
at p. 1056. Thus, “prevailing party” status does not govern the
decision on a request for need-based attorney fees under section
2030. (In re Marriage of Hublou (1991) 231 Cal.App.3d 956, 966;
33A Cal.Jur.3d (2021) Family Law § 1333.) Therefore, wife may
recover attorney fees irrespective of the outcome of her RFO.


7      In the event that wife does file a new RFO for modification
of child support, we express no opinion as to the date to which
any new modification order could be made retroactive, as that
issue has not been briefed and is beyond the scope of this appeal.




                                14
       Nonetheless, our reversal of the order awarding increased
child support also requires reversal of the award of attorney fees
because wife’s attorney fee request is related to the parties’
respective financial circumstances. (In re Marriage of Kochan
(2011) 193 Cal.App.4th 420, 431.) The trial court may reconsider
the issue of attorney fees on remand, after redetermining the
merits of the child support order. (In re Marriage of Corman
(1997) 59 Cal.App.4th 1492, 1502.)
       As a separate basis for reversal of the attorney fee award,
we also note that the trial court failed to make the express
findings that are required by section 2030, subdivision (a)(2).)8
(In re Marriage of Morton (2018) 27 Cal.App.5th 1025, 1052-1053;
33A Cal.Jur.3d (2021) Family Law § 1344.)
       6. Other issues not reached.
       Because the order modifying child support and awarding
attorney fees to wife must be reversed for the reasons stated
above, it is unnecessary to address the parties’ remaining
arguments.




8     Section 2030 states in relevant part at subdivision (a)(2):
“When a request for attorney’s fees and costs is made, the court
shall make findings on whether an award of attorney’s fees and
costs under this section is appropriate, whether there is a
disparity in access to funds to retain counsel, and whether one
party is able to pay for legal representation of both parties. If the
findings demonstrate disparity in access and ability to pay, the
court shall make an order awarding attorney's fees and costs.”




                                 15
                         DISPOSITION
      The postjudgment order that increased child support to
$10,658 per month and awarded $20,000 in attorney fees to wife
is reversed. The parties shall bear their respective costs on
appeal.

     NOT TO BE PUBLISHED




                                        KALRA, J.*




We concur:




             LAVIN, Acting P.J.




             EGERTON, J.




________________________________
*     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                  16